                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

GREGG CORSO,

        Plaintiff,

v.                                                                Case No: 6:18-cv-1864-Orl-TBS

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.


                                                ORDER 1

        This matter comes before the Court on Defendant the Commissioner of Social

Security’s Unopposed Motion for Entry of Judgment with Remand (Doc. 12). The

Commissioner requests that this case be remanded pursuant to sentence four of 42

U.S.C. § 405(g) so that she can take further administrative action. She advises that,

                Upon remand, the Appeals Council will instruct the
                Administrative Law Judge (ALJ) to resolve any apparent
                conflicts between the vocational expert’s (VE’s) testimony and
                the information contained in the Dictionary of Occupational
                Titles (DOT) per Washington v. Comm’r of Soc. Sec., 906
                F.3d 1353 (11th Cir. 2018). Specifically, before relying on the
                VE’s testimony to support a step four or five finding, the ALJ
                will resolve any apparent inconsistencies between the
                requirements of any identified job as listed in the DOT and the
                limitations as set out in the ALJ’s RFC finding. The ALJ will
                articulate the resolution of any such inconsistency in the
                decision.

(Id. at 1). The Commissioner represents that Plaintiff’s attorney has been contacted and

has no objection to this motion (Id. at 1-2).



        1  On January 14, 2019 both parties consented to the exercise of jurisdiction by a magistrate judge
(Doc. 7). The case was referred to me by Order of Reference on January 16, 2019 (Doc. 9).
       Under Title 42, United States Code, Section 405(g) the Court is empowered to

reverse the decision of the Commissioner with or without remanding the case for

rehearing. Shalala v. Schaefer, 509 U.S. 292 (1993). If the case is remanded pursuant to

sentence-four of the statute, the ALJ must review the complete case record, including any

new material evidence. Diorio v. Heckler, 721 F.2d 726, 729 (11th Cir. 1983) (finding that

it was necessary for the ALJ on remand to consider psychiatric report tendered to

Appeals Council); Reeves v. Heckler, 734 F.2d 519, 522 n.1 (11th Cir. 1984) (holding that

the ALJ should consider on remand the need for an orthopedic evaluation). Because the

Court agrees with the parties that it is appropriate to remand this case:

       (1) The Commissioner’s Unopposed Motion for Entry of Judgment with Remand

(Doc. 12) is GRANTED.

       (2) This action is REVERSED AND REMANDED to the Commissioner pursuant to

sentence four of 42 U.S.C. § 405(g).

       (3) The Clerk is directed to ENTER JUDGMENT, TERMINATE any pending

motions, and CLOSE the file.

       (4) The deadline to file a motion for attorney’s fees pursuant to 42 U.S.C. § 406(b)

shall be thirty (30) days after Plaintiff receives notice from the Social Security

Administration of the amount of past due benefits awarded. Upon receipt of the notice,

counsel for Plaintiff shall promptly email Mr. Rudy and the OGC attorney who prepared

the Government’s brief to advise that the notice has been received.

       DONE and ORDERED in Orlando, Florida on May 16, 2019.




Copies furnished to Counsel of Record



                                             -2-
